Citation Nr: 1043646	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1987, and 
from May 1988 to August 1990.

This matter is on appeal from a July 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge 
in September 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in November 2009 for further 
development but, for the reasons stated below, additional 
development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The issue on appeal involves one aspect of the Veteran's claim 
seeking an increased disability rating for his service-connected 
left knee.  Notably, while undergoing a VA examination in 
November 2006, he stated that he had been not working for the 
past two years, and specifically stated that his knee disability 
inhibited his ability to do the crawling, climbing and lifting 
required by his occupation as a computer technician.  At his 
hearing before the Board in September 2009, he again stated that 
he was still not working, due to his left knee symptomatology.  
Hearing Transcript (T.) at 7.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a claim for TDIU 
is part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  While 
his original claim was one for an increased rating for his left 
knee, the issue of entitlement to TDIU was also raised.  Thus, 
while a final decision was rendered in November 2009 with respect 
issue of an increased rating for left knee disability, the Board 
remanded the issue of entitlement to total disability evaluation 
based on individual unemployability in order to provide the 
Veteran with VCAA compliant notice of the evidence necessary to 
support entitlement to such a claim and to obtain a VA examiner's 
opinion as to whether the Veteran was unemployable due to his 
service-connected disabilities.  

VCAA notice was provided to the Veteran in November 2009, and he 
was provided with a VA examination in December 2009.  However, 
the opinion provided by the VA examiner is inadequate for 
adjudication purposes, mostly due to the RO's modification of the 
Board's directive.  Specifically, in paragraph (2) of the Board's 
remand, it stated:

The RO/AMC should schedule the Veteran for an 
appropriate VA examination to determine the 
effect of his service-connected compensable 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
appellant is unable to secure or maintain 
substantially gainful employment solely as a 
result of his service connected disabilities.  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

In the Exam Request Report the RO sent to the VA Examiner, this 
directive was summarized as "please tell us how these service 
connected conditions affect the Veteran's employability."  In 
response, the VA examiner stated that the Veteran "cannot stand 
or crawl on knees in trained field of computer networking and 
installation," and stated that the "effect of the condition on 
the claimant's usual occupation is moderate."  However, this 
opinion does not indicate whether it is at least as likely as not 
that the Veteran is unemployable due to his service-connected 
disabilities, nor does it provide a rationale for such an 
opinion.  The examination is therefore deemed in adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (once VA undertakes the effort to provide an examination 
for a service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  A 
new examination is required.  

Next, the Board also directed in its remand that "if upon 
completion of the above action the claim is denied, the Veteran 
and his representative should be provided with a supplemental 
statement of the case ("SSOC") and afforded the opportunity to 
respond thereto."  The RO wrongly issued an SSOC on the issue of 
entitlement to an increased rating for the Veteran's left knee.  
However, as noted, the issue of entitlement to an increase rating 
for left knee disability finally decided by the Board in its 
November 2009 decision.  No SSOC was necessary.  

Additionally, contrary to the Board's instruction, the RO denied 
entitlement to TDIU via a rating decision, which also informed 
the Veteran that he must submit a notice of disagreement to the 
decision within one year if he wished to appeal.  This is 
incorrect.  As was explained in Rice, a claim for TDIU that is 
raised during the course of an increased rating claim is not a 
separate claim for benefits, "but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation."  Rice, 22 Vet. App. at 453-54.  
Thus, the issue of TDIU is already on appeal, based on the notice 
of disagreement sent by the Veteran in August 2006.  Therefore, 
an SSOC is the proper format in which to adjudicate the claim for 
TDIU.   

Because the Board's remand instructions have not been complied 
with, this issue must be remanded again.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  It is true that 
compliance under Stegall need not be "strict compliance," but 
rather "substantial compliance" with the Board's instructions.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) (citing Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999)).  However, the Board 
determines that the above development is required in order for 
there to be substantial compliance with its previous remand. 

Accordingly, the case is REMANDED for the following action:

1. Acquire all medical records from the VA 
Medical Center in Oklahoma City, Oklahoma 
since November 2007.  The Veteran should also 
be asked to submit records for any private 
treatment he has received since that time.  

2. Schedule the Veteran for an appropriate VA 
examination to determine the effect of his 
service- connected compensable disabilities 
on his employability.  The claims file and a 
copy of this remand must be provided for the 
examiner's review.  

The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
appellant is unable to secure or maintain 
substantially gainful employment solely as a 
result of his service connected disabilities. 

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  If the examiner is 
unable to provide such an opinion without 
resorting to speculation, a rationale should 
be given as to why such an opinion cannot be 
provided.  

3.  Thereafter, if upon completion of the 
above action the claim is denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order, for further 
appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

